UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-0255 GRAYBAR ELECTRIC COMPANY, INC. (Exact name of registrant as specified in its charter) New York 13-0794380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 34 North Meramec Avenue, St. Louis, Missouri (Address of principal executive offices) (Zip Code) 573  9200 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YES¨ NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨ NOx Common Stock Outstanding at July 31, 2009: . (Number of Shares) Graybar Electric Company, Inc. and Subsidiaries Form 10-Q For the Quarterly Period Ended June 30, 2009 (Unaudited) Table of Contents PART I. FINANCIAL INFORMATION Page(s) Item 1. Financial Statements Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Condensed Consolidated Statements of Changes in Shareholders Equity 6 Notes to Condensed Consolidated Financial Statements 7-12 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 13-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 2 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Graybar Electric Company, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Stated in thousands except per share data) 2008 2008 Gross Sales $ $ 1,426,288 $ $ 2,714,302 Cash Discounts ) (5,569 ) ) (10,909 ) Net Sales 1,420,719 2,703,393 Cost of merchandise sold ) (1,147,350 ) ) (2,179,006 ) Gross Margin 273,369 524,387 Selling, general and administrative expenses ) (213,131 ) ) (424,999 ) Depreciation and amortization ) (9,645 ) ) (18,888 ) Other income, net 411 1,057 Income from Operations 51,004 81,557 Interest expense, net ) (3,088 ) ) (6,485 ) Income before Provision for Income Taxes 47,916 75,072 Provision for income taxes ) (19,444 ) ) (27,628 ) Net Income 28,472 47,444 Less: Net income attributable to noncontrolling interests (1 ) (56 ) (1 ) (78 ) Net Income attributable to Graybar Electric Company, Inc. $ $ 28,416 $ $ 47,366 Net Income per share of Common Stock (A) $ $ 2.96 $ $ 4.93 Cash Dividends per share of Common Stock (B) $ $ 0.30 $ $ 0.60 Average Common Shares Outstanding (A) 9,606 9,611 (A) Adjusted for the declaration of a twenty percent (20%) stock dividend in 2008, shares related to which were issued in February 2009. Prior to the adjustment, the average common shares outstanding were 8,005 and 8,009 for the three and six month periods ended June 30, 2008. (B) Cash dividends declared were $2,912 and $2,414 for the three months ended June 30, 2009 and 2008, respectively. Cash dividends declared were $5,840 and $4,829 for the six months ended June 30, 2009 and 2008, respectively. The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 3 Graybar Electric Company, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Stated in thousands except share and per share data) 2008 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ 130,443 Trade receivables (less allowances of $7,562 and $7,563, respectively) 659,778 Merchandise inventory 373,813 Other current assets 30,873 Total Current Assets 1,194,907 Property, at cost Land 45,630 Buildings 326,704 Furniture and fixtures 170,134 Software 76,906 Capital leases 2,413 Total Property, at cost 621,787 Less  accumulated depreciation and amortization ) (309,728 ) Net Property 312,059 Other Non-current Assets 49,233 Total Assets $ $ 1,556,199 LIABILITIES Current Liabilities Short-term borrowings $ $ 20,449 Current portion of long-term debt 32,457 Trade accounts payable 511,497 Accrued payroll and benefit costs 120,584 Other accrued taxes 13,305 Dividends payable - - 8,925 Other current liabilities 56,564 Total Current Liabilities 763,781 Postretirement Benefits Liability 65,143 Pension Liability 96,784 Long-term Debt 113,633 Other Non-current Liabilities 9,267 Total Liabilities 1,048,608 SHAREHOLDERS EQUITY Shares at Capital Stock June 30, December 31, 2008 Common, stated value $20.00 per share Authorized 15,000,000 Issued to voting trustees 7,822,677 Issued to shareholders 1,872,801 In treasury, at cost ) (32,661 ) Outstanding Common Stock 9,662,817 193,256 Advance Payments on Subscriptions to Common Stock - - Retained Earnings 425,276 Accumulated Other Comprehensive Loss ) (114,869 ) Total Graybar Electric Company, Inc. Shareholders Equity 503,663 Noncontrolling Interests 3,928 Total Shareholders Equity 507,591 Total Liabilities and Shareholders Equity $ $ 1,556,199 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 4 Graybar Electric Company, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, (Stated in thousands) 2008 Cash Flows from Operations Net Income $ $ 47,444 Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization 18,888 Deferred income taxes ) (2,443 ) Net gains on disposal of property ) (42 ) Net income attributable to noncontrolling interests (1 ) (78 ) Changes in assets and liabilities: Trade receivables (59,116 ) Merchandise inventory (8,039 ) Other current assets (714 ) Other non-current assets ) 2,581 Trade accounts payable ) 59,405 Accrued payroll and benefit costs ) (52,097 ) Other current liabilities 11,281 Other non-current liabilities (4,796 ) Total adjustments to net income (35,170 ) Net cash provided by operations 12,274 Cash Flows from Investing Activities Proceeds from disposal of property 352 Capital expenditures for property ) (15,734 ) Net cash used by investing activities ) (15,382 ) Cash Flows from Financing Activities Net (decrease) increase in short-term borrowings ) 1,632 Repayment of long-term debt ) (10,619 ) Proceeds from borrowings on long-term debt - - Principal payments under capital leases ) (222 ) Sale of common stock 7,170 Purchases of common stock ) (4,565 ) Purchases of noncontrolling interests common stock ) (49 ) Dividends paid ) (12,156 ) Net cash used by financing activities ) (18,809 ) Net Decrease in Cash ) (21,917 ) Cash, Beginning of Year 66,167 Cash, End of Period $ $ 44,250 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 5 Graybar Electric Company, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Unaudited, stated in thousands) Graybar Electric Company, Inc. Shareholders Equity Common Stock Common Stock Subscribed, Unissued Retained Earnings Accumulated Other Comprehensive Loss Noncontrolling Interests Total Shareholders Equity Balance, December 31, 2007 $ 158,633 $ $ 386,217 $ (65,899 ) $ 4,428 $ 483,379 Net income 47,366 78 47,444 Foreign currency translation (789 ) (101 ) (890 ) Unrealized gain from interest rate swap (net of tax of $88) 138 138 Pension and postretirement liability adjustment (net of tax of $2,093) 3,288 3,288 Comprehensive income 49,980 Stock issued 6,791 6,791 Stock purchased (4,565 ) (49 ) (4,614 ) Advance payments 379 379 Dividends declared (4,829 ) (4,829 ) Balance, June 30, 2008 $ 160,859 $ 379 $ 428,754 $ (63,262 ) $ 4,356 $ 531,086 Graybar Electric Company, Inc. Shareholders Equity Common Stock Common Stock Subscribed, Unissued Retained Earnings Accumulated Other Comprehensive Loss Noncontrolling Interests Total Shareholders Equity Balance, December 31, 2008 $ 193,256 $ $ 425,276 $ (114,869 ) $ 3,928 $ 507,591 Net income 10,806 1 10,807 Foreign currency translation 2,414 123 2,537 Unrealized gain from interest rate swap (net of tax of $460) 723 723 Pension and postretirement liability adjustment (net of tax of $2,067) 3,247 3,247 Comprehensive income 17,314 Stock issued 7,173 7,173 Stock purchased (6,682 ) (55 ) (6,737 ) Advance payments 401 401 Dividends declared (5,840 ) (5,840 ) Balance, June 30, 2009 $ 193,747 $ 401 $ 430,242 $ (108,485 ) $ 3,997 $ 519,902 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 6 Graybar Electric Company, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Stated in thousands except per share data) (Unaudited) Note 1 The condensed consolidated financial statements included herein have been prepared by Graybar Electric Company, Inc. (the Company), without audit, pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC or Commission) applicable to interim financial reporting. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (US GAAP) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that its disclosures are adequate to make the information presented not misleading. The preparation of financial statements in accordance with US GAAP requires the use of estimates and assumptions that affect reported amounts. The Companys condensed consolidated financial statements include amounts that are based on managements best estimates and judgments. Actual results could differ from those estimates. Certain reclassifications were made to prior year amounts to conform to the 2009 presentation. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto and Managements Discussion and Analysis of Financial Condition and Results of Operations as of and for the year ended December 31, 2008, included in the Companys latest Annual Report on Form 10-K. In the opinion of the Company, this quarterly report includes all adjustments, consisting of normal recurring accruals and adjustments, necessary for the fair presentation of the financial statements presented. Such interim financial information is subject to year-end adjustments. Results for interim periods are not necessarily indicative of results to be expected for the full year. Note 2 The Company values its inventories at the lower of cost (determined using the last-in, first-out (LIFO) cost method) or market. LIFO accounting is a method of accounting that, compared with other inventory accounting methods, generally provides better matching of current costs with current revenues. An actual valuation of inventory under the LIFO method can be made only at year-end based on the inventory levels and costs at that time. Accordingly, interim LIFO calculations are based on managements estimates of expected year-end inventory levels and costs and are subject to the final year-end LIFO inventory valuation. Note 3 The Company adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) No. 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160), on January 1, 2009. SFAS 160 applies to all entities that prepare consolidated financial statements, except not-for-profit organizations. This statement also amends certain of ARB 51s consolidation procedures for consistency with the requirements of FASB Statement No. 141 (revised 2007), Business Combinations. SFAS 160 changes the accounting and reporting for minority interests. Upon adoption, the Companys minority interests were recharacterized as noncontrolling interests and are reported as a separate component of shareholders equity. Purchases or sales of equity interests that do not result in a change in control will be accounted for as equity transactions. In addition, net income attributable to the noncontrolling interests is separately identified and included in net income in the income statement. The presentation and disclosure requirements of SFAS 160 are applied retrospectively for all periods presented. Therefore, upon adoption, the Company reclassified its noncontrolling interests to shareholders equity for all periods presented. The Company also adjusted its net income to include the net income attributable to the noncontrolling interests. Consolidated comprehensive income was also adjusted to include the comprehensive income attributable to the noncontrolling interests. 7 Note 4 The Company adopted SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161), on January 1, 2009. SFAS 161 amended SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), and requires expanded disclosures about the Companys derivative instruments and hedging activities, but does not change the scope of SFAS 133. SFAS 133, as amended by SFAS No. 138, Accounting for Certain Derivative Instruments and Certain Hedging Activities  an amendment of FASB Statement No. 133, and SFAS No. 149, Amendment of Statement 133 on Derivative Instruments and Hedging Activities  , requires the Company to recognize all derivative instruments on the balance sheet at fair value. The Company has entered into an interest rate swap agreement that converts its floating rate interest payments on a leveraged lease agreement to a fixed-rate basis. Changes in the cash flows of the interest rate swap are expected to be highly effective in offsetting the changes in cash flows attributable to fluctuations in the variable rate on the notional amount of the debt. The Companys interest rate swap agreement is designated as a cash flow hedge, with the changes in fair value, to the extent the swap agreement is effective, recorded in accumulated other comprehensive loss until the hedged interest expense is recognized in earnings. The loss (net of tax) reclassified from accumulated other comprehensive loss to interest expense related to the effective portion of the interest rate swapwas $190 and $355 during the three and six month periods ended June 30, 2009, respectively. The Company recorded gains (net of tax)of $429 and $368 in accumulated other comprehensive loss related to the effective portion of the interest rate swapduring the three and six month periods ended June 30, 2009, respectively. The amount of loss (net of tax)expected to be reclassified from accumulated other comprehensive loss to interest expense over the next twelve months is $1,078. As of June 30, 2009 the Company has recorded a loss (net of tax) of $3,189 in accumulated other comprehensive loss related to the effective portion of the interest rate swap. Note 5 SFAS No. 157, Fair Value Measurements (SFAS 157) defines fair value, establishes a framework for measuring fair value under US GAAP, and expands disclosures about fair value measurements. SFAS 157 applies under accounting pronouncements that require or permit fair value measurements, but the standard does not require any new fair value measurements. In February 2008, the FASB amended SFAS 157 to exclude leasing transactions and to delay the effective date by one year for nonfinancial assets and liabilities that are recognized or disclosed at fair value in the financial statements on a nonrecurring basis. The Company adopted the provisions of SFAS 157 as of January 1, 2008. SFAS 157 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own data inputs and assumptions. The Companys interest rate swap is required to be measured at fair value on a recurring basis. The Company endeavors to utilize the best available information in measuring fair value. The interest rate swap is valued based on quoted data from the counterparty, corroborated with indirectly observable market data, which, combined, are deemed to be a Level 2 input in the fair value hierarchy. The fair value of the swap at June 30, 2009 and December 31, 2008, was $(5,218) and $(6,402), respectively, and recorded in other current liabilities in the condensed consolidated balance sheet. The effective portion of the related gains or losses on the swap are deferred in accumulated other comprehensive loss. No ineffectiveness was recorded in the consolidated statements of income during three and six month periods ended June 30, 2009 and 2008. Unrealized gains (net of tax) of $619 and $723 related to the swap were recorded in accumulated other comprehensive loss during the three and six months ended June 30, 2009. Unrealized gains (net of tax) of $886 and $138 related to the swap were recorded in accumulated other comprehensive loss during the three and six months ended June 30, 2008, respectively. These deferred gains and losses are recognized in income in the period in which the related interest payments being hedged are recognized in expense. 8 Note 6 The FASB issued SFAS No. 165, Subsequent Events (SFAS 165), which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. SFAS 165 is effective for interim or annual periods ending after June 15, 2009. As such, the Company adopted SFAS 165 during the quarter ended June 30, 2009. The Company has evaluated subsequent events through the time of the filing of this Form 10-Q with the SEC. No material subsequent events have occurred since June 30, 2009 that require recognition or disclosure in these financial statements. Note 7 The Company accounts for income taxes under the provisions of SFAS No. 109, Accounting for Income Taxes (SFAS 109). Under this standard, the Company determines its deferred tax assets and liabilities based upon the difference between the financial statement and tax bases of its assets and liabilities using enacted applicable tax rates. The Company then assesses the likelihood that its deferred tax assets will be recovered from future taxable income and, to the extent it believes that recovery is not likely, a valuation allowance is established. Changes in the valuation allowance, when recorded, are included in the provision for (benefit from) income taxes in the consolidated financial statements. The Company also follows the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprises financial statements in accordance with SFAS 109, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Companys unrecognized tax benefits of $4,582 and $3,874 at June 30, 2009 and December 31, 2008, respectively, are uncertain tax positions that would impact the Companys effective tax rate if recognized. The Company settled income tax-related issues during the first quarter of 2008 and approximately $2,600 of unrecognized tax benefits related to uncertain tax positions were released. This resulted in a significantly lower effective tax rate for the six month period ended June 30, 2008, compared to the same period of 2009. There were no tax positions for which the ultimate deductibility was highly certain, but for which there was uncertainty about the timing of such deductibility included in the balance sheet at June 30, 2009 and December 31, 2008. Because of the impact of deferred tax accounting, other than interest and penalties, any disallowance of the shorter deductibility period would not affect the annual effective tax rate, but would accelerate the payment of cash to the taxing authority to an earlier period. The Company classifies interest expense and penalties as part of its provision for income taxes based upon applicable federal and state interest/underpayment percentages. The Company has accrued $1,143 and $1,115 in interest and penalties in its balance sheet at June 30, 2009 and December 31, 2008, respectively. Interest was computed on the difference between the provision for income taxes recognized in accordance with FIN 48 and the amount of benefit previously taken or expected to be taken in the Companys federal, state, and local income tax returns. The Companys federal income tax returns for the tax years 2005 and forward are available for examination by the United States Internal Revenue Service. The Company is currently under audit examination by the Internal Revenue Service for its 2007 federal income tax return. This examination commenced in December 2008 and is expected to be completed in 2009. At this time, the Company does not anticipate that the result of the audit will have a material effect on its financial statements. The Company has not agreed to extend its federal statute of limitations for the 2005 tax year as of June 30, 2009. The federal statute of limitations for the 2005 tax year will expire on September 15, 2009. The Companys state income tax returns for 2004 through 2008 remain subject to examination by various state authorities with the latest period closing on October 15, 2013. The Company has not extended the statutes of limitations for any state jurisdictions with respect to years prior to 2004. Such state statutes of limitations will expire on or before October 15, 2009 unless extended. 9 Note 8 The Companys capital stock is one hundred percent (100%) owned by its active and retired employees and there is no public market for its stock. No shareholder may sell, transfer, or otherwise dispose of shares of common stock or the voting trust interests issued with respect thereto (common stock, common shares, or shares) without first offering the Company the option to purchase such shares at the price at which the shares were issued. The Company also has the option to purchase at the issue price the common stock of any holder who ceases to be an employee of the Company for any cause other than retirement on a Company pension. All outstanding shares of the Company have been issued at $20.00 per share. The Company has always exercised its purchase option and expects to continue to do so. Approximately eighty-one percent (81%) and eighty percent (80%) of the Companys issued and outstanding shares of common stock was deposited with the Voting Trustees and held under the 2007 Voting Trust Agreement by their beneficial owners as of June 30, 2009 and December 31, 2008, respectively. Note 9 The Company has a revolving credit agreement with a group of thirteen banks at an interest rate based on the London Interbank Offered Rate (LIBOR) that consists of an unsecured $200,000 five-year facility expiring in May 2012. There were no amounts outstanding under the credit agreement at June 30, 2009 and December 31, 2008. Note 10 At June 30, 2009 and December 31, 2008, the Company had a $215,000 trade receivable securitization program that expires in October 2009. The trade receivable securitization program provides for the sale of certain of the Companys trade receivables on a revolving basis to Graybar Commerce Corporation (GCC), a wholly-owned, bankruptcy-remote, special-purpose subsidiary. GCC sells an undivided interest in the trade receivables to an unrelated multi-seller commercial paper conduit. In the event that a dislocation in the market for the conduits receivables-backed commercial paper develops and the conduit is unable to purchase the undivided interest offered by GCC, the agent bank for the receivable securitization program is obligated to purchase the undivided interest in the trade receivables from GCC under the terms of the program. The Company accounts for the securitization as an on-balance sheet financing arrangement because the Company has maintained effective control of the trade receivables through a call option that gives GCC the unilateral right to repurchase the undivided interests. Accordingly, the trade receivables and related debt are included in the accompanying consolidated balance sheets. GCC has granted a security interest in its trade receivables to the commercial paper conduit. There were no borrowings outstanding under the trade receivable securitization program at June 30, 2009 and December 31, 2008, respectively. The Company is currently negotiating to replace all or a portion of the debt financing available under the trade receivable securitization program with a new or amended credit facility prior to the expiration of the trade receivable securitization program in October 2009. It is expected that the cost of any replacement credit facility will exceed that of the current trade receivable securitization program and that the term of the replacement credit facility will likely be less than the current three-year trade receivable securitization program. Given the continuing uncertainties in the market for asset-backed securities, there can be no assurance that an asset-backed commercial paper facility of the type employed by the Company will be available upon the expiration of the existing trade receivable securitization program in October 2009. Note 11 The Company has a lease agreement with an independent lessor, which provides $28,720 of financing for five of the Companys distribution facilities. The agreement carries a five-year term expiring July 2013. The financing structure used with this lease qualifies as a silo of a variable interest entity and, therefore, is accounted for under FASB Interpretation No. 46, Consolidation of Variable Interest Entities  an interpretation of ARB No. 51 (FIN 46), and its subsequent revision FIN 46R,  Consolidation of Variable Interest Entities (revised December 2003)an interpretation of ARB No. 51 . 10 As of June 30, 2009, the consolidated silo included in the Companys consolidated financial statements had a net property balance of $16,496, long-term debt of $27,715, and a noncontrolling interest of $1,005. At December 31, 2008, the consolidated silo included in the Companys consolidated financial statements had a net property balance of $16,862, long-term debt of $27,715, and a noncontrolling interest of $1,005. Under the terms of the lease agreement, the amount guaranteed by the Company as the residual fair value of the property subject to the lease arrangement was $28,720 at June 30, 2009 and December 31, 2008. Note 12 The Company has a noncontributory defined benefit pension plan covering substantially all full-time employees. The plan provides retirement benefits based on an employees final average earnings and years of service. Employees become one hundred percent (100%) vested after five years of service regardless of age. The Companys funding policy is to contribute the net periodic pension cost accrued each year, provided that the contribution will not be less than the Pension Protection Act of 2006 minimum or greater than the maximum tax-deductible amount. The assets of the defined benefit plan are invested in fixed income and equity securities, money market funds, and other investments. The Company made contributions to its qualified defined benefit pension plan totaling $8,500 and $16,000 during the three and six month periods ended June 30, 2009, respectively. Contributions made during the three and six month periods ended June 30, 2008 totaled $8,800 and $18,800, respectively. Additional contributions totaling $18,500 are expected to be paid during the remainder of 2009. Note 13 The Company and its subsidiaries are subject to various claims, disputes, administrative, and legal matters incidental to the Companys past and current business activities. As a result, contingencies may arise resulting from an existing condition, situation, or set of circumstances involving an uncertainty as to the realization of a possible loss. The Company accounts for loss contingencies in accordance with the provisions of SFAS No. 5, Accounting for Contingencies. Estimated loss contingencies are accrued only if the loss is probable and the amount of the loss can be reasonably estimated. With respect to a particular loss contingency, it may be probable that a loss has occurred, but the estimate of the loss is a wide range.
